Citation Nr: 0513216	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  03-05 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for bilateral hammertoes.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 27, 1950 to 
March 1, 1951 in the United States Navy.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
an October 2002 rating decision of the Louisville, Kentucky 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which did not find that new and material evidence had 
been submitted sufficient to reopen the veteran's claim of 
entitlement to service connection for bilateral hammertoes.

The veteran participated in a Board videoconference hearing 
in November 2003.  A transcript of aforementioned hearing has 
been associated with the claims folder.

This claim came before the Board in March 2004.  The 
undersigned Veterans Law Judge reopened and remanded this 
claim to obtain a VA medical examination.  An examination has 
been obtained and this claim has been returned to the Board 
for further adjudication.

FINDINGS OF FACT

1.  The veteran's bilateral hammertoes were noted when he was 
examined and accepted for active duty military service in 
December 1950.

2.  The veteran's bilateral hammertoes did not permanently 
increase in severity during the veteran's active duty 
military service.


CONCLUSION OF LAW

The veteran's pre-existing bilateral hammertoes were not 
aggravated in service.  38 U.S.C.A. §§  1110, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records, which showed enlistment physical, 
dated December 1950 indicating marked hammertoes 2-3-4-5 
bilateral.  In a medical history report dated January 1951, 
the veteran reported painful toes on walking.  He claimed 
that he wore shoes too small for him as a child and had 
developed bilateral hammertoes, which had caused him pain on 
walking for the past 6 years.  He indicated that he had to 
give up basketball in high school and since he had been in 
the Navy, he was having more pain than ever.  It was noted 
that he could not walk because of painful toes.  The 
examination revealed bilateral hammertoes of 2nd, 3rd, 4th, 
and 5th, digits with calloused knuckles and toes pads.  The 
extensor tendons were contracted and the veteran was unable 
to walk because of painful toe pads.  It was recommended that 
the veteran appear before a Board of Medical Survey.  The 
veteran's condition was considered to be disqualifying for 
retention in the U.S. Naval Service.

A letter from R.D.S., III, D.P.M., dated September 2002, 
which indicated that the veteran had been seen on several 
occasions since January 1997 and had received accommodative 
treatments for his deformed digits.  The veteran had received 
symptomatic debridement of his mycotic toenails and the 
veteran was trying to wear accommodative shoe gear that 
caused decreased tenderness to his feet.  The veteran's 
medical condition did not warrant any type of aggressive 
surgical intervention or oral antifungal medications.  The 
examiner indicated that the veteran would have increased 
pain, especially while walking, if he did not receive 
treatment in his office.  The veteran did not require any 
surgical intervention and continued to be seen approximately 
three to four times yearly, which had allowed the veteran to 
get symptomatic relief and continue to ambulate with his 
normal activities.

A lay statement from D.M. received in November 2002 indicated 
that this individual had known the veteran for 54 years and 
knew him before went into the Navy.  The individual indicated 
that she was aware that the veteran had hammertoes but they 
never bothered him as long as he wore big shoes and could not 
believe the shape he was in when he was sent home shortly 
after enlistment.  This individual indicated that it took the 
veteran many months after separation from service for him to 
be able to walk without crutches and for the swelling to go 
down; the numbness taking longer.

At his November 2003 Central Office hearing, the veteran 
testified that he did have hammertoes before boot camp, but 
was subjected to wearing shoes that were several sizes too 
small while in boot camp which aggravated his condition to 
the point where he received his medical discharge.  The 
veteran indicated that he wore a 12 triple E shoe and he had 
to wear a size 11 while in service because they would not 
listen to him when he requested larger shoes and told him the 
shoes would stretch.  The veteran indicated that while in 
service he was given three options concerning his hammertoes.  
He was told that he could have his toes cut off; they could 
break his toes and straighten them out; or he could leave 
them as they were.  The veteran testified that prior to entry 
into service his hammertoes did cause some limitations on his 
activity such as giving up playing ball.

In March 2004, the Board reopened the veteran's claim, 
indicating that new and material evidence had been submitted.  
The Board then remanded the veteran's claim for a VA 
orthopedic examination to determine the nature and etiology 
of his hammertoes.

The veteran submitted to a VA orthopedic examination in April 
2004.  Upon physical examination, the examiner noted 
hammertoe deformities in the second, third, fourth and fifth 
toes bilaterally with flexion of the DIP joints of 90 
degrees.  There was callus formation of the dorsum of the 
lateral four toes on both feet secondary to rubbing on his 
shoes.  There was overgrowth of the nails on the lateral four 
toes on both feet with tender calluses on the distal portion 
of the toes from constant pressure on those areas.  There was 
mild callus formation under the metatarsal heads of the 
lateral four toes, second, third, fourth and fifth 
bilaterally, but no significant tenderness under the 
metatarsals and no evidence of metatarsalgia on either foot.  
There was significant tenderness under the lateral four nails 
of both feet.  There was no significant deformity of the 
great toe on either side and no clawing or hammering of that 
digit.

There was normal sensation of both feet.  There did not 
appear to be any diabetic peripheral neuropathy on either 
side, and the circulation appears to be adequate in both 
lower extremities, including the feet and toes.  The patient 
walked with a wide-based gait and appeared to have some pain 
in his forefoot and toes on ambulation.  The examiner's 
impression was multiple hammertoes on both feet involving the 
second, third, fourth and fifth toes bilaterally with 
associated callus formation and overgrowth of the toenails on 
lateral toes.

The examiner concluded that it appeared unlikely that his 
symptomatic hammertoe deformity would be causally related to 
his military service.  Any aggravation of his condition would 
have been a temporary condition, which would have resolved 
upon removal of the alleged tight boots or shoes he was 
forced to war.  Wearing tight toes certainly would not be a 
cause for the deformity, and it would only be a temporary 
aggravation of his pre-existing condition.  It therefore 
appeared likely that this was not a service-related 
condition, although the condition is readily diagnosed.

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide to 
claimants who file a claim for benefits.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  Both the VCAA and the implementing 
regulations are applicable in the present case, and will be 
collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  In a letter dated September 2002, the VA 
informed the veteran of the elements necessary to 
substantiate his claim, to include what constituted "new and 
material" evidence, and the requirements to establish a 
claim for service connection.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R.                 § 
3.159(b)(1) (2004).  The September 2002 letter informed the 
veteran that the VA's duty to assist him included making 
reasonable efforts to obtain such things as medical records, 
employment records, or records from other Federal agencies.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The September 2002 letter requested that the veteran 
provide the VA with the names of the people, agencies or 
companies who had records that would assist with his claim.  
This list was to include the corresponding addresses, 
approximate time frames covered by such records and the 
conditions for which he was treated.  The letter also 
requested that the veteran fill out and submit the VA Forms 
21-4142 to obtain private medical records on his behalf.
Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The September 2002 letter requested that 
the veteran provide the VA with any additional information 
pertaining to his claim.

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002) 
and 38 C.F.R. § 3.159(b)(1) (2004); Quartuccio v. Principi, 
16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

Analysis

Service Connection - In General

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2004); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2004); see also Wilson v. Derwinski, 2 Vet. App. 
16, 19 (1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Presumption of Soundness/Aggravation of Pre-existing Injury

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  See 38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2004).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  See 38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2004).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. §§ 3.304, 3.306(b) (2004).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2004).

Discussion

As discussed above, in order to establish service connection 
for the claimed disorder, there must be (1) medical evidence 
of a current disability; (2) evidence of the in-service 
incurrence or aggravation of a disease or injury or evidence 
of a service-connected disability; and (3) medical evidence 
of a nexus between (1) and (2).  See Hickson, supra.

With respect to Hickson element (1), current disability, the 
medical evidence shows that the veteran has been diagnosed 
with multiple hammertoes on both feet.  Hickson element (1) 
is accordingly satisfied for the claim of entitlement to 
service connection for bilateral hammertoes.

With respect to incurrence in service, in this case, the 
record indicates that the veteran's history of bilateral 
hammertoes was noted in his pre-induction physical 
examination.  Therefore, the presumption of soundness is not 
applicable.  In addition, the service medical records, 
including the clinical treatment records, all indicated that 
the veteran suffered from bilateral hammertoes prior to 
entrance into service.

The Board must next determine whether the veteran's pre- 
existing bilateral hammertoes underwent an increase in 
severity during his active military service, thereby 
triggering the presumption of aggravation.  See Maxson v. 
West, 12 Vet. App. 453 (1999) [the presumption of aggravation 
is generally triggered by evidence that a pre-existing 
disability has undergone an increase in severity in service]; 
see also Sondel v. West, 13 Vet. App. 213 (1999).

Aggravation is characterized by an increase in the severity 
of a disability during service, and a finding of aggravation 
is not appropriate in cases where the evidence specifically 
shows that the increase is due to the natural progress of the 
disease.  Furthermore, temporary or intermittent flare-ups of 
a pre-existing disease during service are not sufficient to 
be considered aggravation of the disease unless the 
underlying condition, as contrasted to symptoms, worsens.  
See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

In this case, numerous clinical treatment records report the 
veteran complaining of bilateral foot pain.  There is thus no 
question that the symptoms of the veteran's bilateral foot 
disability were observed during basic training, as he has 
contended.  However, the service medical records indicate 
that such complaints represented flare-ups of bilateral foot 
pain, bilateral hammertoes, rather than a permanent worsening 
of the condition.  There is no competent in-service medical 
evidence that the preexisting back disability was permanently 
worsened.  

Crucial to the conclusion that the veteran's pre-existing 
bilateral hammertoes did not worsen during service is the 
fact that the veteran did not seek treatment for bilateral 
hammertoes until many decades after his separation from 
service.  The VA examination conducted in April 2004 stated 
that it was unlikely that the veteran's symptomatic hammertoe 
deformity would be causally related to his military service.  
The examiner stated that any aggravation of his condition 
would have been a temporary condition, which would have 
resolved upon removal of the alleged tight boots or shoes he 
was forced to wear.

The veteran himself has contended that his pre-existing 
bilateral hammertoes were aggravated by service.  However, it 
is now well established that laypersons without medical 
training, such as the veteran, are not competent to comment 
on medical matters.  See Espiritu, supra.

Because the veteran's pre-existing bilateral hammertoes were 
not aggravated in service, the grant of service connection is 
not warranted.

ORDER

Entitlement to service connection for bilateral hammertoes is 
denied.



	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


